UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 7/12/21
 ABRAHAM CRUZ,
                                                    20-CV-4392 (VEC) (BCM)
                           Plaintiff,
                    -against-                       ORDER
 SUZANNE HASTINGS, et al.
                           Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed plaintiff's motion dated July 1, 2021 and received by
the Pro Se Office on July 9, 2021 (Dkt. No. 57), requesting "an extension of time" as well as a
"court-appointed attorney."

       To the extent plaintiff seeks an extension of time to respond to defendants' motion to
dismiss (Dkt. No. 51), his application is GRANTED. Plaintiff's time to respond to the motion to
dismiss is extended to August 9, 2021. Plaintiff is reminded that his opposition papers must be
received by the United States District Court for the Southern District of New York no later than
August 9.

        To the extent plaintiff again renews his request for court-appointed counsel, his
applications are DENIED for the same reasons set forth in this Court's Order dated October 21,
2020 (Dkt. No. 24). In his most recent applications for appointment of counsel (Dkt. Nos. 43 and
57), plaintiff does not provide the Court with new information, not previously considered, that
might produce a different result.

     The Clerk of Court is respectfully directed to close the motions at Dkt. Nos. 43 and 57.
Chambers will mail a copy of this Order to plaintiff.

Dated: New York, New York                          SO ORDERED.
       July 12, 2021


                                                   ________________________________
                                                   BARBARA MOSES
                                                   United States Magistrate Judge
